—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Held, J.), dated July 10, 1996, which denied its motion pursuant to CPLR 4404 to set aside a jury verdict in favor of the plaintiff and against it on the issues of liability and damages and for a new trial.
Ordered that the order is modified by deleting therefrom the provision denying that branch of the defendant’s motion which was to set aside the verdict as to the issue of damages and substituting therefor provisions granting that branch of the motion and granting a new trial with respect thereto, unless the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to decrease the verdict with regard to damages for past and future pain and suffering from the sum of $560,000 to the sum of $200,000 and for damages for lost earnings from the sum of $40,000 to the sum of $16,632, and to the entry of a judgment in favor of the plaintiff in the principal sum of $216,632; as so modified, the order is affirmed, without costs or disbursements, and the plaintiff’s time to serve and file a stipulation consenting to a reduction in the verdict is extended until 30 days after service upon him of a copy of this decision and order, with notice of entry.
*526We find that the damages for pain and suffering as well as for lost earnings are excessive to the extent indicated because they deviate materially from what would be reasonable compensation under the circumstances of this case (see, CPLR 5501 [c]; see generally, Burton v New York City Hous. Auth., 191 AD2d 669; Castellano v City of New York, 183 AD2d 800; Jurgen v Linesburgh, 159 AD2d 689).
The defendant’s remaining contentions are without merit. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.